      Case 2:20-cv-08351-E Document 19 Filed 06/14/21 Page 1 of 1 Page ID #:1056



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   WALTER A. Z.,                      )    NO. 2:20-CV-08351-E
                                        )
12                    Plaintiff,        )
                                        )
13        v.                            )          JUDGMENT
                                        )
14   ANDREW M. SAUL, Commissioner       )
     of Social Security,                )
15                                      )
                      Defendant.        )
16                                      )
                                        )
17

18        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

19   judgment is granted and judgment is entered in favor of Defendant.

20

21              DATED: June 14, 2021.

22

23                                                   /S/
                                                CHARLES F. EICK
24                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28
